Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered November 13, 1995, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.